internal_revenue_service number release date index number ---------------------- ------------------------------- ------------------------------------------------------------ ------ ----------------------------------- -------------------------------------- department of the treasury washington dc person to contact ----------------- id no ----------- telephone number ---------------------- refer reply to cc ita b02 plr-148739-12 date may taxpayer ---------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------- ----------------------------------------------------------------------- state date advisor date sponsor date b c d e f g h -------------- --------------------------- ----------------------------------------------------- ---------------------- --------------------------------------------- ---------------------------- ------------------ ---- ---- -- -------------- -------- ---- plr-148739-12 j k l m n o p q r ---------------- ---- ---- ---------- ------ ------ ------ -- ---- dear ------------ this is in reply to a letter dated date requesting a ruling on behalf of taxpayer that distribution fees and dealer manager fees will be deductible under sec_162 of the internal_revenue_code facts taxpayer is a corporation organized under the laws of state and elected to be taxed as a real_estate_investment_trust reit for federal_income_tax purposes for its taxable_year ended date taxpayer is externally managed by advisor previously shares of a single class of common_stock of taxpayer were issued to accredited investors in a private offering that was exempt from registration under the securities act of the first of several closings occurred in date through date taxpayer raised an aggregate of approximately dollar_figureb in gross_proceeds through the private offering of shares of its common_stock to unaffiliated investors taxpayer owns and manages a diversified portfolio of retail office industrial and multifamily properties located primarily in the united_states as of date taxpayer’s real_estate portfolio was composed of interests in c properties located in d states and e property in canada plr-148739-12 in order to raise additional capital to grow taxpayer’s real_estate portfolio reduce its leverage and provide liquidity to existing investors taxpayer filed a registration_statement on form s-11 to offer and sell to the public two new classes of shares of common_stock the class a shares class a shares and the class m shares class m shares the public offering as of date taxpayer had f shares of common_stock outstanding held by a total of g stockholders and no other class of common_stock outstanding taxpayer will reclassify its existing outstanding shares of common_stock as class e shares class e shares taxpayer will not issue additional class e shares class a shares will be available to any investor meeting the applicable suitability standards class m shares will be available for purchase in the offering only i through fee-based programs also known as wrap accounts of investment dealers ii through participating broker-dealers that have alternative fee arrangements with their clients iii through certain registered investment advisors iv through bank trust departments or any other organization or person authorized to act in a fiduciary capacity for its clients or customers v by endowments foundations pension funds and other institutional investors or iv by taxpayer’s executive officers and directors and their immediate_family members as well as officers and employees of taxpayer’s advisor or other affiliates and their immediate_family members and if approved by the taxpayer’s board_of directors joint_venture partners consultants and other service providers taxpayer intends to continuously offer class a shares and class m shares in multiple back-to-back offerings with no predetermined date on which taxpayer would cease offering such shares none of the shares of any class will be listed on a securities exchange instead class a shares and class m shares will be offered for sale on a daily basis at the net asset value nav for shares of such class plus with respect to class a shares applicable selling commissions and will be repurchased on a daily basis by taxpayer at the nav for such share class subject_to certain limitations the share repurchase plan is intended to allow holders of class a shares and class m shares to request that taxpayer repurchase their shares in an amount up to approximately h of taxpayer’s nav per year after such shares have been outstanding for at least one year in addition until taxpayer’s total nav has first reached dollar_figurej repurchases of shares of all classes in the aggregate may not exceed k of the gross_proceeds taxpayer receives from the commencement of the public offering through the last day of the prior calendar_quarter class e shares are not eligible for repurchase but will automatically convert to class m shares one year after escrow release date for the offering after the class e shares convert to class m shares they will be eligible for repurchase subject_to the one year waiting_period plr-148739-12 taxpayer will make ongoing payments to the dealer manager of distribution fees and dealer manager fees with respect to the class a shares and of dealer manager fees with respect to the class m shares taxpayer will not pay any distribution or dealer manager fees with respect to class e shares the broker-dealers receiving the distribution fees will be purchasing class a shares on behalf of their clients the broker-dealers will receive an up-front selling commission of l and ongoing distribution fees class a shares will be allocated distribution fees which are a daily accrual of m of n of the nav of the class a shares for such day the dealer manager fee is paid to the dealer manager in consideration of the distribution marketing and stockholder services the dealer manager provides to taxpayer in connection with the continuous offerings a portion of the dealer manager fee may be reallowed to participating broker-dealers as payment to the participating broker-dealers based on certain asset thresholds of shares under management to compensate the participating broker-dealers for their role in distributing and marketing taxpayer’s shares and for providing services to those stockholders who invest through that particular broker-dealer thus saving the dealer manager that expense class a shares and class m shares will be allocated dealer manager fees calculated at the same rate which are a daily accrual of m of o of the nav of the share class for such day taxpayer represents that the distribution and dealer manager fees are comparable to fees paid_by open-end regulated_investment_companies rics pursuant to rule 12b-1 c f_r sec_270 12b-1 law and analysis sec_162 provides generally that there is allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general a taxpayer must capitalize amounts paid to facilitate a stock issuance sec_1_263_a_-5 of the income_tax regulations the regulations provide an exception to this general_rule by providing that amounts paid_by an open-end ric to facilitate an issuance of its stock are treated as amounts that do not facilitate a transaction unless the amounts are paid during the initial stock period sec_1_263_a_-5 the exception is based upon revrul_94_70 1994_2_cb_17 which amplifies revrul_73_463 1973_2_cb_34 notice of proposed rulemaking and notice of public hearing reg-125638-01 2003_1_cb_373 revrul_73_463 holds that stock issuance expenses of an open-end ric except those incurred during the initial stock offering period a 90-day period after the plr-148739-12 day its registration_statement is first declared effective are deductible under sec_162 revrul_73_463 distinguishes an open-end ric from other corporations in that there is a constant possibility of withdrawal of all or part of the capital by means of redemption it was these unique circumstances which led to the revenue ruling’s conclusion that the continuous capital-raising efforts after the initial stock offering period are an essential part of the company’s day-to-day business operations and thus the stock issuance expenses_incurred with these efforts are deductible under sec_162 revrul_94_70 which amplifies revrul_73_463 holds that fees incurred by an open-end ric pursuant to a rule 12b-1 plan are indistinguishable from the stock issuance expenses deductible under revrul_73_463 fees that are incurred under a rule 12b-1 plan include advertising expenses compensation of underwriters dealers and sales personnel the expenses for printing and mailing prospectuses to other than current shareholders and the expenses of printing and mailing sales literature c f_r sec_270 12b-1 a in general the distribution and dealer manager fees at issue are not deductible under sec_162 as stock issuance expenses sec_1_263_a_-5 further the fees do not clearly fall under the holding of revrul_73_463 because taxpayer is not an open-end ric congress and the service have acknowledged similarity between rics and reits in many areas and have afforded them similar treatment in many situations the legislative_history underlying the tax treatment of reits indicates congress generally intended to equate the tax treatment of reits with the treatment accorded rics reits were created to provide an investment vehicle similar to the ric for small investors to invest in real_estate and real_estate mortgages see h_r rep no 86th cong 2d sess taxpayer operates in a manner similar to an open-end ric in that there is the possibility that taxpayer’s capital will be withdrawn by redemptions of shares pursuant to taxpayer’s daily offers to repurchase a portion of the outstanding shares after the one-year holding_period also taxpayer does continuously offer its shares and does not list its shares on an exchange furthermore taxpayer offers its shares on a daily basis to replace shares that have been repurchased additionally taxpayer represented that the distribution and dealer manager fees are equivalent to fees charged for activities described by rule 12b-1 the distribution and dealer manager fees are similar to compensation paid to underwriters dealers and sales personnel thus we will treat the deferred dealer manager fees and distribution fees as comparable to the rule 12b-1 fees in revrul_94_70 accordingly based on the above facts and circumstances we hold that the distribution and dealer manager fees except those incurred by taxpayer during the plr-148739-12 one-year period after the dates of initial issuance of the class a shares and class m shares respectively are deductible under sec_162 taxpayer must continue to capitalize the distribution and dealer manager fees incurred during the one-year period after the dates of the initial issuance of the class a and class m shares except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely thomas d moffitt branch chief branch income_tax accounting
